UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-55603 Atlas Growth Partners, L.P. (Exact name of registrant as specified in its charter) Delaware 80-0906030 (State or other jurisdiction or incorporation or organization) (I.R.S. Employer Identification No.) Park Place Corporate Center One 1000 Commerce Drive, Suite 400 Pittsburgh, Pennsylvania (Address of principal executive offices) Zip code Registrant’s telephone number, including area code: 412-489-0006 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The number of outstanding common limited partner units of the registrant on May 12, 2016 was 23,300,410. ATLAS GROWTH PARTNERS, L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2016 and December 31, 2015 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2016 and 2015 4 Condensed Consolidated Statement of Partners’ Capital for the Three Months Ended March 31, 2016 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item1A. Risk Factors 24 Item 6. Exhibits 25 SIGNATURES 27 2 ATLAS GROWTH PARTNERS, L.P. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Advances to affiliates — Current derivative assets Prepaid expenses 6 7 Total current assets Property, plant and equipment, net Long-term derivative assets Other assets, net Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accounts payable $ $ Advances from affiliates — Accrued well drilling and completion costs Accrued liabilities Total current liabilities Asset retirement obligations Commitments and contingencies (Note 7) Partners’ Capital: General partner’s interest ) ) Common limited partners’ interests Common limited partners’ warrants Total partners’ capital Total liabilities and partners’ capital $ $ See accompanying notes to condensed consolidated financial statements. 3 ATLAS GROWTH PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per unit data) (Unaudited) Three Months Ended March 31, Revenues: Gas and oil production $ $ Gain on mark-to-market derivatives — Total revenues Costs and expenses: Gas and oil production General and administrative General and administrative – affiliate Depreciation, depletion and amortization Total costs and expenses Net loss $ ) $ ) Allocation of net loss attributable to common limited partners and the general partner: Common limited partners’ interest $ ) $ ) General partner’s interest ) ) Net loss attributable to common limited partners and the general partner $ ) $ ) Net loss attributable to common limited partners per unit: Basic and Diluted $ ) $ ) Weighted average common limited partner units outstanding: Basic and Diluted See accompanying notes to condensed consolidated financial statements. 4 ATLAS GROWTH PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENT OF PARTNERS’ CAPITAL (in thousands, except unit data) (Unaudited) General Partner’s Interest Common Limited Partners’Interests Common Limited Partners’ Warrants Total
